DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. (US 20090020769) in view of Wang (US 20110215360).
Regarding claim 1, Yoneda discloses that a light-emitting diode comprising:
a first semiconductor layer 2, an active layer 10 stacked on the first semiconductor layer 2, a second semiconductor layer 3 stacked on the active layer (Fig. 2); and
a first electrode pad 5, a second electrode pad 4 and a third electrode pad 4 disposed on the second semiconductor layer 3 in a direction from a corner of the second semiconductor layer to an opposite corner of the second semiconductor layer (Fig. 3).
Yoneda fails to teach that at least one of the second electrode pad and the third electrode pad comprises a dummy electrode pad.
However, Wang suggest that that at least one of the second electrode pad and the third electrode pad comprises a dummy electrode pad 66A. (para. 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yoneda with at least one of the second electrode pad and the third electrode pad comprises a dummy electrode pad as taught by Wang in order to enhance dissipating heat (para. 0017) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Yoneda & Wang disclose that the first electrode pad comprises a P-type electrode pad 5, wherein the second electrode pad 4and the third electrode pad 4 each comprise an N-type electrode pad, and wherein the second electrode pad and the third electrode pad are symmetrically disposed about the P-type electrode pad 5 (Yoneda, Fig. 2-3).
Reclaim 4, Yoneda & Wang disclose that one of the first semiconductor layer 2 and the second semiconductor layer 3 comprises a P-type semiconductor layer, the other one of the first semiconductor layer and the second semiconductor layer comprises an N-type semiconductor layer, and the active layer comprises a layer from which light is emitted (Yoneda, Fig. 2). 
Claims 3 & 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 20090020769) in view of Wang (US 20110215360) and further in view of Bae et al. (US 20130193464).
Reclaim 3, Yoneda & Wang fail to teach that a height of an upper surface of the first electrode pad is substantially equal to a height of an upper surface of the second electrode pad and a height of an upper surface of the third electrode pad. 
However, Bae suggests that a height of an upper surface of the first electrode pad is substantially equal to a height of an upper surface of the second electrode pad and a height of an upper surface of the third electrode pad (Fig. 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yoneda & Wang with a height of an upper surface of the first electrode pad is substantially equal to a height of an upper surface of the second electrode pad and a height of an upper surface of the third electrode pad as taught by Bae in order to enhance stable electrical contact by the same height of the first and second electrode pads and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Regarding claim 5, Yoneda, Wang & Bae disclose that a light-emitting diode (LED) comprising:
a first electrode pad 137& 143 disposed at a center of the LED and in contact with a P-type semiconductor layer 119 (Fig. 34-35, Bae); and
a second electrode pad 139 & 145 in contact with an N-type semiconductor layer 115, and  a third electrode pad wherein the first electrode pad 135 & 143 in contact with the N-type semiconductor layer, and the second electrode pad 145 are disposed on a same surface (Bae, Fig. 34-35) and wherein the second electrode pad is disposed a maximum distance away from the first electrode pad on the same surface (Fig. 34, Bae), wherein at least one of the second electrode pad  and third electrode pad comprises a dummy electrode pad (Wang, para. 0017).
Reclaim 6, Yoneda, Wang & Bae disclose that a third electrode pad 143 in contact with the N-type semiconductor layer (Fig. 34-35, Bae).
Reclaim 7, Yoneda, Wang & Bae disclose that the third electrode pad is provided on the same surface at a position symmetrical to the second electrode pad with respect to the first electrode pad (Fig. 34-35, Bae).
Reclaim 8, Yoneda, Wang & Bae disclose that the first electrode pad, the second electrode pad and the third electrode pad are disposed on a line from a corner of the same surface to an opposite corner of the same surface (Fig. 34-35, Bae).
Reclaim 9, Yoneda, Wang & Bae disclose that a height of an upper surface of the first electrode pad is substantially equal to a height of an upper surface of the second electrode pad and a height of an upper surface of the third electrode pad (Fig. 34-35, Bae).
Regarding claim 10, Yoneda, Wang & Bae disclose that a light-emitting diode comprising:
an N-type semiconductor layer 2;
an active layer 10 stacked on the N-type semiconductor layer 2;
a P-type semiconductor layer 3 stacked on the active layer 10;
a first trench 4 that penetrates through the P-type semiconductor layer 3 and the active layer 10 and extends to a portion of the N-type semiconductor layer 2;
a second trench 4 that penetrates through the P-type semiconductor layer and the active layer at a position separated from the first trench and extends to another portion of the N-type semiconductor layer (Bae, Fig. 2);
an insulating layer 133 (Bae, Fig. 30) covering walls of the first trench and the second trench, the insulating layer 133 covering an upper surface of the P-type semiconductor layer and respective side surfaces of each of the P-type semiconductor layer, the active layer, and the N-type semiconductor layer (Bae, Fig. 30); 
a through hole exposing an upper surface of the P-type semiconductor layer, the through hole penetrating the insulating layer formed on the upper surface of the P- type semiconductor layer between the first trench and the second trench (Bae, Fig. 30); 
a first electrode pad 143 that fills the through hole and that is in contact with the P- type semiconductor layer;
a second electrode pad 145 that fills the first trench and that is in contact with the N-type semiconductor layer 115 (Bae, Fig. 30); and
a third electrode pad 141 that fills the second trench and that is in contact with the N-type semiconductor layer 115, wherein the first electrode pad, the second electrode pad and the third electrode pad are arranged in a direction from a corner of the light-emitting diode to an opposite corner of the light-emitting diode (Fib. 34, Bae), and wherein at least one of the second electrode pad and the third electrode pad comprises a dummy electrode pad (Wang, para. 0017).
Regarding claim 11, Yoneda, Wang & Bae disclose that a light-emitting diode comprising:
an N-type semiconductor layer 2 (Yoneda, Fig. 2);
an active layer 10 stacked on the N-type semiconductor layer 2;
a P-type semiconductor layer 3 stacked on the active layer (Yoneda, Fig. 2);
a trench 4 that penetrates through the P-type semiconductor layer and the active layer and extends to a portion of the N-type semiconductor layer 2 (Yoneda, Fig. 2);
an insulating layer 133 (Bae, Fig. 35) covering each of a wall of the trench, an upper surface of the P-type semiconductor layer and respective side surfaces of each of the P-type semiconductor layer, the active layer, and the N-type semiconductor layer;
a first through hole penetrating through a first portion of the insulating layer covering the upper surface of the P-type semiconductor layer 143, the first through hole provided on a first side of the trench;
a second through hole penetrating through a second portion of the insulating layer covering the upper surface of the P-type semiconductor layer, the second through hole provided on a second side of the trench opposite to the first side (Bae, 30 or Fig. 35); 
a first electrode pad 145 that fills the trench and that is in contact with the N-type semiconductor layer:
a second electrode pad 143 that fills the first through hole and that is in contact with the P-type semiconductor layer (Bae, 30 or Fig. 35); and
a third electrode pad 143 that fills the second through hole and that is in contact with the P-type semiconductor layer, wherein the first electrode pad, the second electrode pad and the third electrode pad are arranged in a direction from a corner of the light-emitting diode to an opposite corner of the light-emitting diode (Fig. 30 or 34, Bae), and wherein at least one of the second electrode pad and the third electrode pad comprises a dummy electrode pad (Wang, para. 0017).
Regarding claim 12, Yoneda, Wang, & Bae disclose that a light-emitting diode comprising:
an N-type semiconductor layer 2 (Yoneda, Fig. 2);
an active layer stacked on the N-type semiconductor layer 10;
a P-type semiconductor layer 3 stacked on the active layer;
a trench that penetrates through the P-type semiconductor layer and the active layer and extends to a portion of the N-type semiconductor layer (Yoneda, Fig. 2);
an insulating layer 133 (Bae, Fig. 30 or 35) covering each of a wall of the trench, an upper surface of the P-type semiconductor layer and respective side surfaces of each of the P-type semiconductor layer, the active layer, and the N-type semiconductor layer;
a through hole penetrating through a portion of the insulating layer covering the upper surface of the P-type semiconductor layer, the through hole provided on a side of the trench;
a first electrode pad 145 that fills the trench and that is in contact with the N-type semiconductor layer 115 (Bae, Fig. Fig. 30 or 35);
a second electrode pad 143 that fills the through hole and that is in contact with the P-type semiconductor layer 119 (Bae, Fig. 30 or 35), wherein the first electrode pad 145 and the second electrode pad 143 are arranged in a direction from a corner of the light-emitting diode to an opposite corner of the light-emitting diode (Bae, Fig. 30 or 35) , and wherein at least one of the second electrode pad and the third electrode pad comprises a dummy electrode pad (Wang, para. 0017).
Claims 14-20 & 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180219123) in view of Bae et al. (US 20130193464).
Reclaim 14, Wang discloses that a backplane comprising:
a substrate 210 comprising a plurality of pixel regions (Fig. 3d); and wherein each pixel region from among the plurality of pixel region of the substrate comprising:
a first bonding pad 203 on a center of the pixel region (Fig. 3e) configured to be bonded to a first electrode pad of a light emitting diode (LED); and 
a second bonding pad 223 that is separated from the first bonding pad and that has a plurality of bonding regions disposed in a direction from a corner of the pixel region to an opposite corner of the pixel region (Fig. 3e & b), wherein each pixel region from among the plurality of pixel regions of the substrate (Fig. 3e).
Wang fails to teach a mold surrounding each of the plurality of pixel regions.
However, Bae suggests that a mold 258 surrounding each of the plurality of pixel regions 23 (Fig. 22).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wang with a mold surrounding each of the plurality of pixel regions as taught by Bae in order to protect LEDs from outer damage or impurity and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 15, Wang & Bae disclose that the second bonding pad is configured to surround the first bonding pad (Fig. 31 & 34, can be corresponding to LED configurations).
Reclaim 16, Bae & Kim disclose that each pixel region from among the plurality of pixel regions comprises four corners, and wherein each bonding region from among the plurality of bonding regions of the second bonding pad is positioned at a respective corner of the four corners of the pixel region (Bae, Fig. 31 & 34, can be corresponding to LED configurations).
Reclaim 17, Wang & Bae disclose that the plurality of bonding regions in the four corners of the pixel region are connected to each other (Bae, Fig. 31 & 34, can be corresponding to LED configurations).
Reclaim 18, Wang & Bae disclose that each pixel region from among the plurality of pixel regions corresponds to a respective mold region of the mold, and wherein each mold region of the mold comprises a plurality of side walls inclined with respect to a normal direction perpendicular to a surface of the substrate (Wang in view of Bae, Fig. 31 & 34).
Reclaim 19, Wang & Bae disclose that the first bonding pad comprises an N-type electrode pad or a P-type electrode pad (Fig, 31, Bae).
Reclaim 20, Wang & Bae disclose that the second bonding pad comprises an N-type electrode pad or a P-type electrode pad (Fig. 31, Bae). 
Regarding claim 22, Wang & Bae disclose that a light-emitting diode (LED) display comprising:
a substrate 201 comprising a plurality of pixel regions;
a mold surrounding 258 (Bae, Fig. 22) each pixel region from among the plurality of pixel regions; and 
the light-emitting diode of claim 1, mounted (Wang Fig. 3f), element in and bonded to a respective pixel region of the substrate to emit light, wherein each pixel region from among the plurality of pixel regions of the substrate comprises:
a first bonding pad 203 on a center of the pixel region (Wang, Fig. 4b); and
a second bonding pad 205 that is separated from the first bonding pad and that has a plurality of bonding regions disposed in a direction from a corner of the pixel region to an opposite corner of the pixel region (Wang, Fig. 3e).
Regarding claim 23, Wang & Bae disclose that a light-emitting diode (LED) display comprising: 
a substrate 201 comprising a display driving circuit unit and a plurality of pixel regions electrically connected to the display driving circuit unit (Wang, Fig. 8g);
a first bonding pad 203 formed on a center of each pixel region from among the plurality of pixel regions;
a second bonding pad 205 formed in each pixel region from among the plurality of pixel regions, the second bonding pad being separated from the first bonding pad; 
an LED 200 that is mounted in each pixel region from among the plurality of pixel regions and that comprises a first electrode pad in contact with the first bonding pad and a second electrode pad in contact with the second bonding pad; and 
a mold 258 (Bae, Fig. 22) surrounding each pixel region from among the plurality of pixel regions, wherein for each pixel region from among the plurality of pixel regions, the second bonding pad surrounds the first bonding pad and comprises a plurality of bonding regions, and
for each pixel region from among the plurality of pixel regions, the first electrode pad and the second electrode pad are disposed in a direction from a corner of the pixel region to an opposite corner of the pixel region (Wang in view of Bae, Fig. 34).
Reclaim 24, Wang & Bae disclose that for each pixel region from among the plurality of pixel regions, the LED further comprises a third electrode pad that is separated from the second electrode pad and that is in contact with the second bonding pad, and the first electrode pad, the second electrode pad and the third electrode pad are disposed in the direction (Bae, Fig. 34).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20130193464) in view Kim et al. (US 20190137825) and further of Lee et al. (US 20180342653).
Regarding claim 21, Bae & Kim disclose that a backplane comprising:
a substrate 1120 (Bae, Fig. 43);
a mold 230 (Kim, Fig. 3) provided on the substrate to define a plurality of pixel regions; 
a first bonding pad 142 provided at a center of each pixel region from among the plurality of pixel regions (Fig. 31 or 34); and
a second bonding pad separated from the first bonding pad in each pixel region from among the plurality of pixel regions, wherein for each pixel region from among the plurality of pixel regions, the second bonding pad 146 or 144 surrounds the first bonding pad, is continuously disposed along boundary of three edges of the pixel region, and comprises a plurality of bonding regions for bonding a device such that a bonding region from among the plurality of bonding regions is disposed in each corner of four corners of the pixel region (Fig. 31 or 34, Yoneda).
Bae & Kim fails to teach wherein each bonding region from among the plurality of bonding regions in the second bonding pad is wider than other regions of the second bonding pad and comprises a portion protruding toward the first bonding pad.
However, Lee suggests that wherein each bonding region from among the plurality of bonding regions in the second bonding pad 60B is wider than other regions of the second bonding pad and comprises a portion protruding toward the first bonding pad (Fig. 3C or 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Bae & Kim with wherein each bonding region from among the plurality of bonding regions in the second bonding pad is wider than other regions of the second bonding pad and comprises a portion protruding toward the first bonding pad as taught by Lee in order to enhance stable electrical connection (para. 0009) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Allowable Subject Matter
Claims 13 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899